DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 1/5/2022 has been entered and fully considered. Claims 1, 7-12, 14, 15 and 20-28 are pending. Claims 1, 20 and 23 are amended. Claims 27 and 28 are new. 

Response to Arguments
Applicant’s arguments, see REMARKS, filed 1/5/2022, with respect to claims 1, 20 and 23  have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
With respect to claim 23, Applicant notes that the 112 rejections have been overcome by the amendments. 
Examiner agrees. The rejections of claims 23-26 are withdrawn. 
With respect to claim 1, Applicant argues that both Tuertscher and Keller teach maintaining a shape of a cooling channel with an insert of fugitive material, not forming a preform with an open internal channel and then densifying this preform. 
Examiner agrees. These references teach the use of an insert that forms the void once the preform is densified. Thus, the channel isn’t necessarily open in the preform state. 

Allowable Subject Matter
Claims 1, 7-12, 14, 15 and 20-28 are allowed.\
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, both Tuertscher and Keller teach maintaining a shape of a cooling channel with an insert of fugitive material, not forming a preform with an open internal channel and then densifying this preform. Moreover, the prior art does not teach or suggest forming the depression by pressing a shaped tool comprising a protrusion on the first fiber member, maintaining this depression and then covering the depression such that it is in the open state while still a pre form, per se.
With respect to claim 20, the prior art does not teach or suggest, inter alia, providing additional or larger fiber tows on either side of a location of the first depression, and pressing the first fiber member with a roller having a protrusion in a shape of the first depression that presses between these additional or larger fiber tows, per se. The cited art can provide a cut area which forms the depression. However, these depressions are not formed by a roller having said depression, per se. 
With respect to claim 23, the prior art does not teach or suggest the claimed braided fiber tows on the mandrel and the claimed helical protrusions and a depression formed between the helical protrusions, per se. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745